Affirming.
Ed Wedding has appealed from a judgment imposing upon him three years' confinement in the penitentiary for stealing chickens. He has staked his hope for reversal upon the failure of the court to direct the jury to acquit him. In a former appeal from a five year sentence for this same offense, this was one of his grounds for a reversal, and in 212 Ky. 571,279 S.W. 981, we said:
    "The evidence of appellant's guilt was sufficient to take the case to the jury."
The evidence on this trial is substantially the same, and what was said in our former opinion is the law of the case.
The judgment is affirmed. *Page 116